Case 2:20-cr-20345-DPH-APP ECF No. 29, PageID.128 Filed 04/19/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


UNITED STATES,                              HON. DENISE PAGE HOOD
                                            Case No. 20-20345
      Plaintiff,

Vs.

GINO MORGAN,

      Defendant.
                         /

                     MOTION TO MODIFY BOND CONDITION

      Now Comes the Defendant, Gino Morgan, by and through his attorney,

Steven Scharg, and respectfully requests that this Honorable Court to modify his

bond condition, specifically, removing the GPS tether condition for the following

reasons:

      1. Defendant was charged in a one count Indictment charging Felon in

Possession of a Firearm pursuant to 18 U.S.C. Section 922(g)(1).

      2. That on September 16, 2020, this Honorable Court granted Defendant a

bond with a special condition of being on Home Detention and GPS monitoring.

      3. That Defendant has not violated any terms of his bond conditions and

has also complied with his GPS monitoring with no violations since it was installed
Case 2:20-cr-20345-DPH-APP ECF No. 29, PageID.129 Filed 04/19/21 Page 2 of 3




over six months ago.

      4. That Defendant wants to improve his capabilities in making a better

living for his family but it is extremely difficult while wearing his GPS tether.

      5. That Pretrial Officer, David Nickoloff had no objection and is in favor of

Defendant’s GPS tether being removed.

      6. The Assistant U.S. Attorney, Craig Winniger, objects to our request.

      WHEREFORE, Defendant, Gino Morgan, respectfully is requesting that

his bond condition be modified so his GPS tether can be removed.


                                        Respectfully submitted,

                                        /s/ Steven Scharg
                                        STEVEN SCHARG P43732
                                        Attorney for Defendant
                                        615 Griswold, Suite 1120
                                        Detroit, Mi 48226
                                        313-962-4090
                                        313-300-0214
                                        Scharg1924@gmail.com
Dated: April 19, 2021
Case 2:20-cr-20345-DPH-APP ECF No. 29, PageID.130 Filed 04/19/21 Page 3 of 3




                             CERTIFICATE OF SERVICE


      I hereby certify that I served, Assistant United States Attorney, Craig

Winniger with a copy of this motion by ECF filing at Craig.winniger@usdoj.gov.


                                       Respectfully submitted,

                                       /s/ Steven Scharg
                                       STEVEN SCHARG P43732
                                       Attorney for Defendant
                                       615 Griswold, Suite 1120
                                       Detroit, Mi 48226
                                       313-962-4090
                                       313-300-0214
                                       Scharg1924@gmail.com
Dated: April 19, 2021
